DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the Remained Invention to which the claims are directed. 
The following title is suggested: --METHOD FOR MANUFACTURING A SPECTROSCOPIC MODULE--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17-21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,132,683 to Yokino et al in view of U.S. Patent Application Publication 2005/0185988 to Kale and JP2014098653 to Shoichi.
Regarding claims 14 and 26-27, Yokino et al disclose a method for manufacturing spectroscopic module, the method comprising: a first step of preparing a spectroscope (1) including a support body (2) having a bottom wall portion (10) and a side wall portion (17/18/35) surrounding a space on one side of the bottom wall portion (see Figs. 2-3), a spectroscopic portion (3) provided on the one side of the bottom wall portion and having a plurality of grating grooves (52a), a photodetector (30) attached to the side wall portion so as to face the spectroscopic portion via the space and having a plurality of photodetection channels (33), and a plurality of first terminals (11b), a circular electrode pad (claim 23, see Fig. 1) provided on a surface of the support body (2) so as to be disposed along the surface of the support body and electrically connected to the photodetector (30); and attach the first terminal to the external circuit board (see Col. 6, lines 62-64) except for the flexible wiring unit (limitations of claim 26) and acquiring a relationship between a position of each of the plurality of photodetection channels and a peak wavelength of light incident on each of the plurality photodetection channels.
Kale et al teach the step of preparing a flexible wiring unit (44) having a plurality of second terminal (40) electrically connected to the plurality of third terminals (46); and attaching second terminals (40 of flexible wiring unit 44) by face to face with the first terminals (40 of optical module 10) for electrically interconnecting the optical module (10) to the external circuit (see Par. 37).
Shoichi teaches the step of detecting relationship light receiving element and an incident light wavelength of the spectrometry device to calibrate the device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Yokino et al by utilizing the flexible wiring of Kale et al for interconnecting the spectroscope to an external device and calibrating process as taught by Shoichi for increasing the performance of the spectroscopic module.
Regarding claims 17-18, Yokino et al disclose the plurality of first terminals (11b) are provided on a flat region having a largest area among a plurality of flat regions of the side wall portion, the plurality of flat regions constituting the surface of the support body (2, see Fig. 1).
Regarding claim 19, Yokino et al disclose the spectroscopic portion (52) and the photodetector face (30) each other in a first direction, the plurality of grating grooves (52a) are arranged in a second direction perpendicular to the first direction, and the plurality of first terminals (11) are provided on a region of the surface of the side wall portion, the region extending in the second direction as a longitudinal direction (see Fig. 2). 
Regarding claims 20-21 and 23-24, it would have been an obvious of designed choice to one having ordinary skill in the art before the effective filing dated of the claimed invention to choose any desired configurations of the electrode pad (11b) such as circular shape and any materials for connecting the electrodes together such as solder, since solder is a well-known material in the art for electrically connecting to electrode pads together and using circular electrode pads for preventing peeled electrodes.
Regarding claim 25,  Kale et al the plurality of third terminals (46) are configured as a connector (see Fig. 5).
Regarding claim 28, Kale et al teach a rigid wiring substrate to which the plurality of third terminals are connected (see Par. 37).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for their general teachings of spectroscopic module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/March 26, 2022 		                                           Primary Examiner, Art Unit 3729